Order appealed from reversed, with ten dollars costs and disbursements. Defendant’s motion to vacate order for its examination before trial granted, with ten dollars costs. The order was not served on defendant or any officer thereof. Such an order requiring a foreign corporation defendant by its officers to appear and produce here its records and papers is invalid upon service only on defendant’s local attorney. (Sivelli v. New River Coal Co., 184 App. Div. 62; Kram v. Jewish World Publishing Co., 176 id. 840.) Jenks, P. J., Putnam, Blackmar, Kelly and Jaycox, JJ., concurred.